PER CURIAM.
Appellant, defendant below, brings these consolidated-appeals from a final judgment and order of the trial court granting appel-lee’s, plaintiff below, claim for damages and awarding it attorneys’ fees.
Appellee was insured under a standard fire and extended coverage policy issued by appellant. After sustaining a fire loss on October 22, 1972, appellee was unsuccessful in collecting under the policy. On *678September S, 1973, appellee filed a complaint for damages, attorneys’ fees and costs against appellant. The cause proceeded to trial, nonjury, and resulted in a final judgment dated July 5, 1974, in favor of appellee. On October 1, 1974, the trial court entered an order awarding appellee attorneys’ fees and costs. From the judgment and order, appellant brings this appeal.
Appellant contends that the trial court erred in entering the final judgment because (a) the undisputed evidence established that the insurance policy had been procured through misrepresentation, (b) the undisputed evidence established that appellee failed to cooperate and comply with the policy provisions, and (c) the amount of the final judgment, $11,191.40, was an invalid figure. Appellant also contends that the trial court erred in entering its order awarding attorneys’ fees in the amount of $10,200.00.
Appellee contends that the record does not support appellant’s contentions on appeal.
The trial court’s final judgment and order come to this court with a presumption of correctness. A corollary to this presumption is the rule that the burden is on appellant to show the errors relied on by it. This burden can be met only by making reversible error clearly, definitely, and fully to appear. Failure to meet this burden impels the conclusion that there is no error in the record, and the judgment or order appealed must be affirmed. See 2 Fla.Jur., Appeals § 316 and the cases cited therein.
We have considered the record, all points in the briefs and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, for the reasons stated and upon the authorities cited, the final judgment and order appealed are affirmed.
Affirmed.